SCHWARTZ, Chief Judge.
Although it appears that his offenses occurred within the “window period,” see Salters v. State, 758 So.2d 667 (Fla.2000), the record affirmatively shows that the appellant was sentenced as a habitual violent felony offender without regard to aggravated stalking, the qualifying offense added by chapter 95-182, Laws of Florida, which was in turn invalidated by State v. Thompson, 750 So.2d 643 (Fla.1999). His claim that Thompson entitles him to post conviction relief is therefore without merit. See Gulley v. State, 758 So.2d 635 (Fla.2000).
Affirmed.